Seawell, J.
Perhaps the exception upon which the appellant mostly relies relates to the attack attempted to be made on the validity of the Georgia divorce and the refusal to cause a mistrial in order that the attack might be sustained by evidence, dr by resort to the Georgia law. We think, however, that the defendant is precluded from that line of attack by the admission in. his answer, which he did not seek to amend. The implication is clear that a valid divorce had been obtained.
In a normally tried case, it is possible that the defendant had some equities which he might have defended, and correspondingly, the case of the plaintiff may have been vulnerable because of the absence of one deed to the property and the necessity for laying a basis for the introduction of parol evidence as to its contents. The defendant, however, made no objection to the proof by parol, but on the contrary rather contributed to the departure from orderly procedure in this respect by his own testimony. Upon the record there is nothing which this Court can now do in aid of his appeal.
We have examined the other objections and do not find them meritorious.
The judgment is
Affirmed.